                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO


TIMOTHY D. WEATHERS doing business
as TRUSTIN TRANSPORTATION, LLC.,

          Plaintiff,

v.                                                        No. 1:19-cv-00669-JCH-LF

CIRCLE K STORES, INC., PROTECTIVE
INSURANCE COMPANY, and 19th CAPITAL
TITLING LIMITED, doing business as 19th
CAPITAL, A DIVISION OF QUALITY COMPANIES,

          Defendants.


                        MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant Protective Insurance Company’s

“Brief Regarding Transfer as a Non-Forum Selection Clause Defendant,” which the

Court construes as a Motion for Transfer of Venue to the United States District Court for

the Southern District of Indiana. See ECF No. 44.

          It is well-established that for a transferee court to receive a transferred case, it

must have subject matter jurisdiction, personal jurisdiction over the parties, and venue

must be proper. See Hoffman v. Blaski, 363 U.S. 335, 344 (1960). Because Protective did

not analyze whether the transferee court would have personal jurisdiction over each

Defendant, Protective’s motion is DENIED.


     I.      BACKGROUND
          The Court describes Plaintiff Timothy D. Weathers’ d/b/a Trustin Transportation,

   LLC’s complaint in the light most favorable to the Plaintiff. See Hancock v. Tel. and

   Tel. Co., Inc., 701 F.3d 1248, 1261 (10th Cir. 2012). According to the complaint,

   mislabeled gasoline from a Circle K Store caused about $19,000 in repair damages to

   Plaintiff’s commercial truck that he drove as a FedEx independent contractor. On

   June 14, 2019, Plaintiff filed his original lawsuit in the Second Judicial District Court

   of New Mexico, bringing state-law claims for negligence, breach of contract and of

   the covenant of good faith and fair dealing, and for a statutory violation of the New

   Mexico Unfair Claims Practices Act.


          On July 20, 2019, Defendant 19th Capital Titling Limited d/b/a 19th Capital, a

Division of Quality Companies removed the lawsuit from state to federal court based on

the diversity of the parties’ citizenship under 28 U.S.C. § 1332(a).

          Nine-days after removal, 19th Capital moved to dismiss the complaint for

improper venue under Fed. R. Civ. P. 12(b)(3). In its Rule 12(b)(3) motion, 19th Capital

explained that Plaintiff leased his commercial truck from 19th Capital under an

Individual Program Lease Agreement, and 19th Capital pointed to a forum selection

clause indicating that disputes between it and Plaintiff would be referred to Indiana

courts.

          On January 9, 2020, the Court denied, without prejudice, 19th Capital’s motion to

dismiss based on the Supreme Court’s decision in Atl. Marine Constr. Co., Inc. v. U. S.



                                              2
Dist. Court, 571 U.S. 49 (2013). After determining that venue is proper in the District of

New Mexico under 28 U.S.C. § 1441, the Court explained that a motion to transfer under

§ 1404 is the proper mechanism for enforcement of a forum selection clause, rather than a

Rule 12(b)(3) motion. Because no party had addressed the relevant private and public

interest factors that the Court must consider in deciding a § 1404 transfer, nor had they

conducted a conflict-of-law analysis to establish which law applied in determining

whether the forum selection clause was valid and binding on the parties, the Court

requested the parties to brief these issues.

       Regarding Defendants Protective and Circle K Stores, Inc., those Defendants were

non-signatories to the forum selection clause that was the basis of 19th Capital’s motion

to transfer venue. As such, the Court specifically asked those Defendants to address “the

issue of transfer as non-forum selection clause defendants,” ECF No. 43 at 17, given that

they were non-signatories to the forum selection clause and had no part in the contract

between 19th Capital and Plaintiff.

       In response, Protective filed the current motion for transfer of venue to the

Southern District of Indiana on January 23, 2020. According to Protective – regardless of

the forum selection clause between 19th Capital and Plaintiff – the interests-of-justice

factors favor litigation in the Southern District of Indiana because Protective is an Indiana

corporation, the events underlying Plaintiff’s claims-handling dispute against Protective

arose in Indiana, some evidence and witnesses are located there, and the Indiana federal




                                               3
court supposedly has a less congested docket than this Court. As such, Protective

contends that, regardless of the forum selection clause, the Court should transfer the

action for convenience, efficiency, and the interests of justice.

       On January 23, 2020, Co-Defendant Circle K filed a brief taking the opposite

position. Circle K pointed out that, to its knowledge, the Indiana federal court has no

personal jurisdiction over Circle K, and that Circle K’s only connection to that state is

that it operates gasoline stores there, none of which were involved in this case.

       Lastly, on February 25, 2020, Plaintiff filed a notice of voluntarily dismissal

without prejudice of all claims against 19th Capital. Therefore, 19th Capital – the

Defendant who originally filed a motion to transfer venue to Indiana – is no longer a

party to this case.

II.    STANDARD OF REVIEW

       “For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought . . . .” 28 U.S.C. § 1404(a). A court should decide motions to transfer on an

individualized, case-by-case basis. Chrysler Credit Corp. v. Country Chrysler, Inc., 928

F.2d 1509, 1516 (10th Cir. 1991). “The party moving to transfer a case pursuant to

§ 1404(a) bears the burden of establishing that the existing forum is inconvenient.” Id. at

1515. In considering a motion to transfer, the court should consider the following

discretionary factors:




                                              4
       the plaintiff’s choice of forum; the accessibility of witnesses and other
       sources of proof, including the availability of compulsory process to insure
       attendance of witnesses; the cost of making the necessary proof; questions
       as to the enforceability of a judgment if one is obtained; relative advantages
       and obstacles to a fair trial; difficulties that may arise from congested
       dockets; the possibility of the existence of questions arising in the area of
       conflict of laws; the advantage of having a local court determine questions
       of local law; and[] all other considerations of a practical nature that make a
       trial easy, expeditious and economical.

Employers Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010)

(quoting Chrysler Credit Corp., 928 F.2d at 1516). “Merely shifting the inconvenience

from one side to the other, however, obviously is not a permissible justification for a

change of venue.” Id. (quoting Scheidt v. Klein, 956 F.2d 963, 965 (10th Cir. 1992)).

Unless the balance of interests “is strongly in favor of the movant the plaintiff’s choice of

forum should rarely be disturbed.” Scheidt, 956 F.2d at 965.

III.   DISCUSSION

       a.     Protective did not address whether the transferee district would have
              personal jurisdiction over all Defendants
       For the court in the transferee district to be one in which the case may have been

brought, the transferee court must have subject matter jurisdiction, must have personal

jurisdiction over the parties, and venue must be proper. See Hoffman v. Blaski, 363 U.S.

335, 344 (1960) (noting that where action might have been brought depends on whether

transferee court has proper venue and personal jurisdiction over parties); Chrysler Credit

Corp., 928 F.2d at 1515 (“§ 1404(a) does not allow a court to transfer a suit to a district

which lacks personal jurisdiction over the defendants, even if they consent to suit


                                             5
there.”). In other words, venue must be proper in the transferee district and the transferee

court must have jurisdiction over all the defendants. See Grynberg v. Ivanhoe Energy,

Inc., 490 Fed.Appx. 86, 106 (10th Cir. 2012).

       Here, the Court is unable to fully examine the threshold question of whether this

case might have been brought in the transferee district because Protective did not address

whether that district would have personal jurisdiction over Co-Defendant Circle K.

Protective says is that is unaware “of any reason why the United States District Court for

the Southern District of Indiana would not have personal jurisdiction over all

Defendants.” ECF No. 44 at 9. However, it was Protective’s burden, as the moving party,

to prove that the transferee district would have personal jurisdiction over each Defendant.

See Lutron Electronics vs. Creston Electronics, No. 2:09–cv–00707–DB–BCW, WL

1529249, at *2, (D. Utah April 14, 2010) (denying defendant’s motion to transfer venue

because moving defendant could not show that transferee court had personal jurisdiction

over all defendants). Protective’s bare statement, without more, is insufficient to carry

that burden, especially given that Circle K argues that the transferee district would not

have personal jurisdiction over it and Circle K does not consent to jurisdiction there.

Accordingly, the Court will not transfer this litigation to a forum with which Circle K has

no meaningful connection other than operating gasoline retail stores that have no factual

connection to this litigation.




                                             6
IV.    CONCLUSION

       Because Protective has not carried its threshold burden to show that this case

might have been brought in the Southern District of Indiana, the Court proceeds no

further in the transfer analysis.

       IT IS THEREFORE ORDERED that Defendant Protective Insurance

Company’s “Brief Regarding Transfer as a Non-Forum Selection Clause Defendant,”

which the Court construes as a Motion for Transfer of Venue to the United States District

Court for the Southern District of Indiana (ECF No. 44) is DENIED;

       IT IS SO ORDERED.



                                        _______________________________________
                                        JUDITH C. HERRERA
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                           7
